DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Claims
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “wherein each respective switch circuit comprises a dual insulated-gate bipolar transistor.”  A review of the specification indicates that " . . . it is possible to use dual MosFets or insulated-gate bipolar transistors (IGBTs) . . . "  in ¶ [0031 in filed specification and ¶[0033] in the printed PGPUB]. There appears to be a typographical error in the claim where a term may have been inadvertently omitted. Examiner suggests amending the claim to read “wherein each respective switch circuit comprises a dual MOSFET or insulated-gate bipolar transistor”   Examiner will interpret the claim as recited in the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2004/0183510 to Sutardja et al. (Sutardja).
As to Claim 1:
Sutardja discloses, in FIG(s). 12A, 13, and 14:
a cascade switch, comprising: 
a microprocessor (504;  "[t]he switch controller 504 operates digitally and may be implemented as any form of digital entity such as digital circuitry, and a programmable device executing software or firmware;"  ¶ [0097]); and a plurality of switch circuits (Q1-Q8) operatively coupled with the microprocessor (¶ [0094] - ¶ [0101]), 
at least one switch circuit among the plurality of switch circuits defining a larger-load switch ("[t]he power switches Ql-Q8 may include any mixture of sizes;"  ¶ [0094]) configured to accommodate a higher power level than at least one of the other switch circuits (¶ [0094]).  
As to Claim 2:
Sutardja further discloses, in FIG(s). 12A, 13, and 14:
wherein each respective switch circuit comprises a metal-oxide semiconductor field-effect transistor (MosFet) ("[t]he switch arrays 502a and 502b may comprise any combination of power switches such as MOSFETs;"  ¶ [0095]).  
As to Claim 4:
Sutardja further discloses, in FIG(s). 12A, 13, and 14:
wherein each respective switch circuit comprises a dual metal-oxide semiconductor field-effect transistor (MosFet) (Sutardja discloses "[a]ny quantity and type of switching device may be used for the power switches such as MOSFETs, BJTs, MCTs, IGBTs, and Radio Frequency (RF) FETs;"  ¶ [0094]).  
As to Claim 5:
Sutardja further discloses, in FIG(s). 12A, 13, and 14:
wherein each respective switch circuit comprises a dual insulated-gate bipolar transistor (Sutardja discloses "[a]ny quantity and type of switching device may be used for the power switches such as MOSFETs, BJTs, MCTs, IGBTs, and Radio Frequency (RF) FETs;"  ¶ [0094];  interpreted as recited in the specification).  
As to Claim 7:
Sutardja further discloses, in FIG(s). 12A, 13, and 14:
wherein the microprocessor is configured to monitor a power requirement and to direct an electrical load to one or more of the switch circuits based on the power requirement ("the output current or switch current may be sensed and the quantity of power switches that are enabled be controlled based on the sensed current;"  ¶ [0102],  ¶ [0101],  ¶ [0104];  where it is noted that complementary to the reference-cited adjustment downward in the quantity of power switches being controlled/enabled may instead be increased based on the disclosure that the quantity of devices being enabled is controlled based on sensed power output).  
As to Claim 8:
Sutardja further discloses, in FIG(s). 12A, 13, and 14:
wherein the microprocessor is configured to direct the electrical load to the larger-load switch circuit when the electrical load surpasses a threshold level (¶ [0102],  ¶ [0101],  ¶ [0104];  where the "the quantity of power switches that are enabled be[ing] controlled based on the sensed current" ¶ [0102] would, in combination with "[t]he power switches Ql-Q8 may include any mixture of sizes;"  ¶ [0094] provide for the selected number of enabled switches to include a larger size in one of the devices to match the demand according to the sensed current).  
As to Claim 9:
Sutardja further discloses, in FIG(s). 2, 12A, 13, 14, and 18:
wherein the microprocessor is configured to use pulse width modulation when transitioning the electrical load between the plurality of switch circuits (¶ [0017];  "signal may be a 5 bit signal that controls the pulse width of the drive signals to limit energy transfer to the output;"  ¶ [0071],  ¶ [0113]).  
As to Claim 10:
Sutardja further discloses, in FIG(s). 12A, 13, and 14:
wherein transitioning the electrical load between the plurality of switch circuits corresponds to transferring power from a first gear to a second gear (¶ [0102];  where the reference-disclosed "controlling the flow of energy in a power regulator" is interpreted to be a regulated supply of current;  which is read in light of "[t]he automatic switching can be programmed to be power ( e.g., current) sensitive or can be both power and electronic gear;"  (Instant Abstract)).  
As to Claim 13:
Sutardja further discloses, in FIG(s). 12A, 13, and 14:
wherein the microprocessor is configured to monitor a temperature value ("operating temperatures") corresponding to one or more switch circuits and to direct an electrical load to one or more of the switch circuits based on the temperature value (554, 556;  ¶ [0098],  ¶ [0102]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja as applied above to claims 1 and 2, in view of U.S. Patent Application Publication No. 2014/0117949 to Sadwick et al. (Sadwick).
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein each respective switch circuit further comprises a bridge rectifier.  
However, Sadwick discloses, in FIG(s). 20:
wherein each respective switch circuit (disclosed above in Sutardja as Q1-Q8,  and herein as 362) further comprises a bridge rectifier (360;  ¶ [0061]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the POWER ARRAY SYSTEM AND METHOD, disclosed by Sutardj; by incorporating the METHOD AND APPARATUS FOR SUPPLYING AND SWITCHING POWER, disclosed by Sadwick; in order to provide power supply including a full bridge rectifier and a control switch (Sadwick; Abstract).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein each switch circuit further includes a respective opto-isolator communicatively coupled between the respective switch and the microprocessor.  
However, Sadwick discloses, in FIG(s). 20:
wherein each switch circuit further includes a respective opto-isolator (350) communicatively coupled between the respective switch (disclosed above in Sutardja as Q1-Q8,  and herein as 362) and the microprocessor (disclosed above in Sutardja as 504,  and herein as Controller;  ¶ [0061]).  
Sutardj; by incorporating the METHOD AND APPARATUS FOR SUPPLYING AND SWITCHING POWER, disclosed by Sadwick; in order to provide power supply including a full bridge rectifier and a control switch (Sadwick; Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sutardja as applied above to claim 1, in view of U.S. Patent Application Publication No. 2018/0261412 to Schaper et al. (Schaper).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising an electromechanical switch operatively coupled with the microprocessor, 
wherein the microprocessor is configured to direct the electrical load to the electromechanical switch in response to full gear engagement.  
However, Schaper discloses, in FIG(s). 1:
further comprising an electromechanical switch (210) operatively coupled with the microprocessor (disclosed above in Sutardja as 504;  and herein as 110), 
wherein the microprocessor is configured to direct the electrical load to the electromechanical switch in response to full gear engagement (¶ [0027] - ¶ [0028]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the POWER ARRAY SYSTEM AND METHOD, disclosed by Sutardj; by incorporating the SWITCHING APPARATUS AND METHOD FOR ACTUATING A SWITCHING DEVICE, disclosed by Schaper; in order to provide a switching unit for controlling at least one switching element, includes a control unit adapted to control the at least one  (Schaper; Abstract).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja as applied above to claim 1, in view of U.S. Patent No. 9,654,035 to Cieslewski et al. (Cieslewski). Cieslewski 
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein a subset of switch circuits among the plurality of switch circuits are thermally coupled to a heatsink.  
However, Cieslewski discloses, in FIG(s). 2 & 3:
wherein a subset of switch circuits among the plurality of switch circuits (disclosed above in Sutardja as Q1-Q8,  and herein as 20, 22) are thermally coupled to a heatsink (Col. 4, lines 29-39,  Col. 3, lines 39-57).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the POWER ARRAY SYSTEM AND METHOD, disclosed by Sutardj; by incorporating the HIGH-TEMPERATURE BRUSHLESS DC MOTOR CONTROLLER, disclosed by Cieslewski; in order to provide a motor control system for high temperature environments including a controller; a first half-bridge circuit; arranged to apply a pulse width modulation (PWM) scheme to switch the first half-bridge circuit (Cieslewski; Abstract).
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the plurality of switch circuits are thermally coupled to a heatsink.  
Cieslewski discloses, in FIG(s). 2 & 3:
wherein the plurality of switch circuits (disclosed above in Sutardja as Q1-Q8,  and herein as 20, 22) are thermally coupled to a heatsink (Col. 4, lines 29-39,  Col. 3, lines 39-57).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the POWER ARRAY SYSTEM AND METHOD, disclosed by Sutardj; by incorporating the HIGH-TEMPERATURE BRUSHLESS DC MOTOR CONTROLLER, disclosed by Cieslewski; in order to provide a motor control system for high temperature environments including a controller; a first half-bridge circuit; arranged to apply a pulse width modulation (PWM) scheme to switch the first half-bridge circuit (Cieslewski; Abstract).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sutardja and Schaper in view of Cieslewski.
As to Claim 18:
Sutardja discloses, in FIG(s). 12A, 13, and 14:
a cascade switch, comprising: 
a microprocessor (504;  "[t]he switch controller 504 operates digitally and may be implemented as any form of digital entity such as digital circuitry, and a programmable device executing software or firmware;"  ¶ [0097]); 
a plurality of switch circuits (Q1-Q8) operatively coupled with the microprocessor (¶ [0094] - ¶ [0101]), 
each respective switch circuit comprising a metal-oxide semiconductor field effect transistor (MosFet) and a bridge rectifier ("[t]he switch arrays 502a and 502b may comprise any combination of power switches such as MOSFETs;"  ¶ [0095]), 

wherein the microprocessor is configured to monitor a power requirement and to direct an electrical load to one or more of the switch circuits based on the power requirement ("the output current or switch current may be sensed and the quantity of power switches that are enabled be controlled based on the sensed current;"  ¶ [0102],  ¶ [0101],  ¶ [0104];  where it is noted that complementary to the reference-cited adjustment downward in the quantity of power switches being controlled/enabled may instead be increased based on the disclosure that the quantity of devices being enabled is controlled based on sensed power output [emphasis added]), 
wherein the microprocessor is configured to direct the electrical load to the larger-load switch circuit when the electrical load surpasses a threshold level (¶ [0102],  ¶ [0101],  ¶ [0104];  where the "the quantity of power switches that are enabled be[ing] controlled based on the sensed current" ¶ [0102] would, in combination with "[t]he power switches Ql-Q8 may include any mixture of sizes;"  ¶ [0094] provide for the selected number of enabled switches to include a larger size in one of the devices to match the demand according to the sensed current), 
wherein the microprocessor is configured to use pulse width modulation when transitioning the electrical load between the plurality of switch circuits. a plurality of opto-isolators each communicatively coupled between each respective switch and the microprocessor (¶ [0017];  "signal may be a 5 bit signal that controls the pulse width of the drive signals to limit energy transfer to the output;"  ¶ [0071],  ¶ [0113]); . . . 
However, Sutardja is not used to disclose:
 . . . an electromechanical switch operatively coupled with the microprocessor, 
wherein the microprocessor is configured to direct the electrical load to the electromechanical switch in response to full gear engagement; and 

wherein the plurality of switch circuits are thermally coupled to the heatsink.  
Schaper discloses, in FIG(s). 1:
 . . . an electromechanical switch (210) operatively coupled with the microprocessor (disclosed above in Sutardja as 504,  and herein as 110), 
wherein the microprocessor is configured to direct the electrical load to the electromechanical switch in response to full gear engagement (¶ [0027] - ¶ [0028]); and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the POWER ARRAY SYSTEM AND METHOD, disclosed by Sutardj; by incorporating the SWITCHING APPARATUS AND METHOD FOR ACTUATING A SWITCHING DEVICE, disclosed by Schaper; in order to provide a switching unit for controlling at least one switching element, includes a control unit adapted to control the at least one switching element the switching unit includes means for monitoring the operability of the energy storage (Schaper; Abstract).
However, Sutardja in view of Schaper is not used to disclose:
 . . . a heatsink, 
wherein the plurality of switch circuits are thermally coupled to the heatsink.  
However, Cieslewski discloses, in FIG(s). 2 & 3:
 . . . a heatsink (Col. 4, lines 29-39), 
wherein the plurality of switch circuits are thermally coupled to the heatsink (Col. 4, lines 29-39,  Col. 3, lines 39-57).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the POWER ARRAY SYSTEM AND METHOD, Sutardj and the SWITCHING APPARATUS AND METHOD FOR ACTUATING A SWITCHING DEVICE, disclosed by Schaper; by incorporating the HIGH-TEMPERATURE BRUSHLESS DC MOTOR CONTROLLER, disclosed by Cieslewski; in order to provide a motor control system for high temperature environments including a controller; a first half-bridge circuit; arranged to apply a pulse width modulation (PWM) scheme to switch the first half-bridge circuit (Cieslewski; Abstract).
Allowable Subject Matter
Claim 20 is allowed.
Claims 12, 14, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849